DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of Claims
Claims 16-21 and 23-36 are pending in this application.
Addition of new claims 35 and 36 is acknowledged.
Claims 26-30 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 July 2018.
Claims 21 and 33 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02 July 2018.

Claims 16-20, 23-25, 31, 32, and 34-36 are examined.


Examiner’s Remarks
Independent claim 16 has been amended to include the limitations “up to 25% (w/w) of a high viscosity component B”, “up to 10% (w/w) of a micro-particles .


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following rejection is maintained, and is updated as necessitated by Applicant’s amendment filed 24 June 2020:
Claims 16-20, 23-25, 31, 32, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Chu (US 2008/0107744).
Regarding claim 16, 18-20, 31, 32, and 34-36, Chu teaches injectable hollow tissue fillers suspended in a biocompatible fluid carrier to significantly improve the clumping resistance and injectability of the composition (e.g., see abstract).  The compositions may be used for augmentation of soft tissue and/or scar tissue, inter alia prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  A variety of biocompatible carriers can be used to suspend the hollow particles to avoid clumping before and after injection; suitable solutions such as water may be formulated with a thickening agent or a suspension agent to modify the viscosity to provide the composition with comparable density with the hollow particle for the homogenous particulate suspension (e.g., paragraph [0048]).  Suitable thickening suspension agents include glucose, hyaluronic acid (preferred), and mixtures thereof, in amounts up to 40% of the total weight (e.g., paragraph [0048]), which encompasses amounts for each of components A and B (see further discussion of amounts, below).   An anesthetic such as lidocaine may be present (e.g., paragraph [0052]).  The composition contains a major amount of water (preferably water, physiological saline, or the like) (e.g., paragraph [0051]).
Chu does not exemplify a composition comprising glucose, hyaluronic acid, hydroxyapatite, and lidocaine (Applicant’s elected species) sufficiently to anticipate the claims; therefore, the rejection is made under obviousness.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to formulate a liquid water-based composition comprising glucose, hyaluronic acid, hydroxyapatite, and lidocaine; thus arriving at the claimed 
Regarding the limitation, “for improving the facial contour and shape of the human hair animal face by injection”, said limitation recites an intended use of the composition, and does not impart a structural limitation apart from what is already claimed.  Since Chu teaches a composition comprising the same components as the claimed invention (i.e., a water-based composition comprising hollow particles, thickener(s) and optionally anesthetic), it is capable of said use, absent evidence to the contrary.
Regarding the limitation wherein the composition comprises component A and has osmotic concentration is in the range from 500 to 5000 mOsm/L (claim 16 as amended) or 1200 to 4000 mOsm/L (claim 24), Chu teaches suitable thickeners include glucose, in amounts up to 40% (e.g., paragraph [0048]); therefore, the selection of glucose amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success.  Additionally, it is noted the osmolarity of a component is inherent within the component itself; since the composition of Chu comprises the same components in the same or similar amounts, the skilled artisan would reasonably expect it to possess the same properties, including osmotic concentration, absent a showing otherwise.  Accordingly, the claimed osmotic 
Regarding amounts of components A and B (claims 16, 23, 24, 35, and 36) and amounts of component C (claims 24, 35, 36), Chu teaches the thickening agent is typically present in a concentration from about 0-40% (e.g., paragraph [0048]); therefore, when glucose and hyaluronic acid are present, the amount of each would necessarily be in the range of up to 40%.  This range encompasses that for each of components A and B.  Chu also teaches the hollow particulate fillers are typically present in a concentration from about 10%-80% of total volume of the composition (e.g., [0018]) and a void volume of 0.1-74% of the total particulate volume (e.g., [0043]), which results in a concentration which overlaps that of the claimed invention.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05 I.
Regarding amounts of component D (claims 16 as amended, 35, and 36), Chu teaches a suitable concentration of the anesthetic will be from 0.01% to 6% based on the total weight and the agent selected (e.g., paragraph [0052]).  This amount overlaps the ranges cited in instant claim 16, 35, and 36.  In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976).  See MPEP 2144.05 I.
Regarding the limitations of claims 17 and 25, it is noted said limitations recite an intended use of the claimed liquid composition, and does not impart a structural .

Response to Arguments
Applicant's arguments filed 04 November 2020 have been fully considered but they are not persuasive.  
Applicant argues Chu does not teach or suggest “the presence of a component that is defined as claimed component A that provides high osmolarity.”  Applicant argues “Chu teaches that isotonicity is desired”.  Applicant argues the isotonic osmotic pressure “preferred in Chu” does not have any effect on prolotherapy.  Applicant asserts there is a minimum of hyperosmotic pressure needed to initiate the effect, while a too high hyperosmotic pressure can undesirably destroy tissue and lead to inflammatory responses, and the claimed range of 500 to 5000 mOsm/L bears the desired technical effect on strengthening lax ligaments.  
This argument is not persuasive.  Contrary to Applicant’s assertions, Chu teaches numerous thickeners falling within the limitation of component A, including various saccharides (e.g., polysaccharide, macrocyclic polysaccharide, oligosaccharide, glucose, maltodextrin, sucrose) and polyethers (e.g., polyethylene oxide, poly(propylene oxide), poly(ethylene glycol), poly(propylene glycol)).  Thus, the selection of one of said components amounts to picking and choosing from a finite list of identified, predictable solutions, with a reasonable expectation of success. Regarding osmolarity, it is noted that the osmolarity of a component is inherent within the component itself; since the  See MPEP 716.01 (c).  
In response to Applicant’s argument that the composition of Chu is isotonic, it is noted that, while Chu teaches its composition can be isotonic (e.g., paragraph [0051]), Chu does not require its composition to be isotonic.  Since the composition of Chu comprises the same components in the same or similar amounts, the skilled artisan would reasonably expect it to possess the same properties, including osmotic concentration, absent a showing otherwise.  Accordingly, the claimed osmotic concentration does not impart patentability to the claims, absent a showing of the criticality of the particular range claimed.
In response to Applicant’s argument that Chu does not teach or suggest a combination of 10 to 35% (w/w) of component A with up to 25% (w/w) of component B, it is noted that Chu teaches suitable thickening suspension agents include glucose, hyaluronic acid, and mixtures thereof, in amounts up to 40% of the total weight (e.g., 
“[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.” In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).   See MPEP 2144.01.  
In response to Applicant’s arguments regarding amounts of component C, it is noted that Chu teaches the hollow particulate fillers are typically present in a concentration from about 10%-80% of total volume of the composition (e.g., [0018]) and a void volume of 0.1-74% of the total particulate volume (e.g., [0043]).  The volume of particle material would therefore be 26-99.9% of the total particle volume, or 2.6-79.9% of total volume of the composition.  Importantly, Chu further teaches the hollow particles have an effective density (weight/volume) comparable to the carrier and suspend evenly in the carrier (e.g., paragraph [0044]), and thus the calculated range overlaps that of the claimed invention (since at equal density, the volume provides an effective weight percentage).  Note also that, even if the total volume were used to determine the effective density of the hollow particles, the range of “about 10% to 80%” also overlaps the range of “up to 10%”, given that “about 10%” encompasses values below 10%.
Therefore, it is the Examiner’s position that the claims are rendered obvious.


Conclusion
No claims are allowed at this time.


THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 




Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA FRAZIER whose telephone number is (571)270-3496.  The examiner can normally be reached on Monday-Friday 9AM-4:30PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BETHANY P BARHAM/Supervisory Patent Examiner, Art Unit 1611                                                                                                                                                                                                        




/B.S.F/Examiner, Art Unit 1611